DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.
Priority
The instant Application, filed 10/08/2019, is a National Stage Application submitted under 35 U.S.C. 371 of PCT/CN2017/079856, filed 4/10/2017.  Since Applicant has not provided an English language translation of the international application, the earliest effective filing date of the instant Application has been determined to be 10/08/2019. 
Claim Objections
As stated by 37 C.F.R. 1.121(c) , “[a]mendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled.  Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application”.
The amended claims, filed 10/08/2019, recite the following:

    PNG
    media_image1.png
    83
    618
    media_image1.png
    Greyscale

Regarding claims 1-10, Applicant has identified claims 1-10 as “original”; however, Applicant has not included the text of claims 1-10, which is only appropriate when claims are being cancelled.
Regarding claim 11, Applicant has identified claim 11 as “new”.  However, claim 11 previously recited “[a] compound comprising a structure represented by Formula I in biologically acceptable salt or ester forms.”
As such, Applicant’s amendment to the claims filed 10/08/2019 is noncompliant under 37 C.F.R. 1.121.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The amended claims, filed 10/08/2019, recite the following:

    PNG
    media_image1.png
    83
    618
    media_image1.png
    Greyscale

Regarding claims 1-10, as discussed above, “[a]mendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled.  Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must including the text of all pending and withdrawn claims, in the application” (37 C.F.R. 1.121(c)).
In the instant case, Applicant has identified claims 1-10 as “original”; however, Applicant has not included the text of claims 1-10, which is only appropriate when claims are being cancelled.  As such, it is unclear whether Applicant intended claims 1-10 to be cancelled, or to remain pending.
Regarding claim 11, the claim does not define Formula I, thereby rendering the claim indefinite.  
For all the foregoing reasons, it is impossible to determine the metes and bounds of the claims as currently drafted.  Accordingly, claims 1-11 are rejected as indefinite.
Guidance to Applicant
To ensure any future claims are compliant under 37 C.F.R. 1.121 and definite under 35 U.S.C. 112(b) – and, thus, overcome the instant objection and rejection of claims – Applicant may wish to file a claim amendment which (1) includes the full text of original claims 1-10; and (2) includes a complete definition of Formula I in claim 11.
However, any such amendment would likely contain claims directed to more than one species of the generic invention.  As such, in the interest of compact prosecution, Applicant is encouraged to elect a single compound species of Formula I by defining with specificity each of R1-R6, X and any additional variables as required to provide a single compound species, and further provide the chemical structure of the elected compound species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611